DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/06/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has removed the limitation of a non-foaming surfactant from the independent claim 5 and therefore the previously applied 112 rejection is withdrawn.
New claim 17 has been introduced with a limitation that the surfactant does not generate excessive foaming.  A new 112 rejection will be presented below to address this term of degree.  There is support for not excessive foaming in the instant 
The 102 rejection in view of Glover is also withdrawn due to the new limitation presented.  
It is argued that Glover teaches a conventional surfactant in addition to an enzyme and that the glycol esterase does not read on the claimed polypropylene (or polyethylene) glycol ester.
The Examiner does agree that there is an explicit teaching of including conventional surfactants along with the enzyme treatment.  The Examiner also wishes to clarify that with the open ended nature of the claims, the presence of the enzyme does not affect the scope of the invention.  
The conventional surfactant discussed in shown as propylene glycol in [0044] and the examples.
While the 102 rejection has been withdrawn a new 103 rejection will be shown that it is a simple substitution to replace the claimed surfactant for another conventional surfactant of a similar structure in a known manner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al, US Patent Publication 2002/0059998 in view of Laser et al, US Patent Publication 2016/0177505.
Regarding claims 5-7, 11-14, and 17, Glover teaches adding a clay like component and nonionic surfactants [0010-0011 and examples] to recycled paperboard and then screening the stickies away [0015] to remove stickies in the paperboard recycling process. Glover further teaches an additive that include propylene glycol 
Glover is silent on the additive being polypropylene (or polyethylene) glycol ester. Grover is silent to the presence of foaming in the action which would lead the average artisan to understand a non foaming action has taken place.
In the same field of endeavor of treating fibers for contaminates, Laser teaches that the preferred non-ionic surfactants to be utilized in the blended composition is forms of polyethylene glycol esters [0035].  It is understood that he same preferred surfactants would operate without excessive foaming as it is the same additive.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the specific polyethylene glycol esters as the non-ionic additive in Glover as s simple substitution for one known element for another to arrive at the same predictable end result.
Regarding claim 8, Glover does not mention floatation in the examples or embodiments. 
Regarding claims 9-10, Glover further teaches that the composition is added in the amount of .05-.5 lbs. of enzyme [0043] and that the enzyme made up 5-10% of the composition with the glycol component making up 40-50% [0045].  This would equate to about 4 times the amount of surfactant which would be around 1-2 as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748